                Case 4:20-cv-00040 Document 1 Filed on 01/02/20 in TXSD Page 1 of 5
      , - \ f , bl T /n/
              (HWt Kil l /'OMPLAINT (Rev. 05/2015)
                '? ) in THE UNITED STATES DISTRICT COURT

                            /for THE El AlfvV- r(\ DISTRICT OF TEXAS
                                         1OI I        DIVISION

 \'cA/Z roJ(di- i()h\?? 97
Plaintiff s Name and ID Number

\<2Xab D pi o 3o;e)\\(& .1fvc t Kvo \
Place of Confinement <3                  t   iO
                                                                          CASE NO..     6:20CV02 JDK/KNM
                                                                                     (Clerk will assign the number)
 v.



 Loa A\ i                           0\ (ejk                       r fc)
Defendant’s Name and Address                                           7?8 O


 Defendant’s Name and Address im lM \/l ll ,TX /7 HO


 Defendant’s Name and Address
 (DO NOT USE ETAL. )

                                     INSTRUCTIO S - READ CAREFULLY

 NOTICE:

 Your complaint is subject to dismissal unless it conforms to these instructions and this form.

 1. To start an action you must file an original and once copy of your complaint with the court. You should keep
 a copy of the complaint for your own records.

 2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
 under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
 SIDE OR BACKSIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

 3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
 incident or issue or are all against the same defendant, Rule 8, Federal Rules of Civil Procedure Make a short and
 plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

 4. When these forms are completed, mail the original and once copy to the clerk of the United States district court
 for the appropriate district of Texas in the division where one or more named defendants are located, or where the
 incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
 Justice, Correctional Institutions Division (TDCJ-CID) , the list labeled as VENUE LIST is posted in your unit
 law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
 list of the divisional clerks.



                                                              1                                          Rev. 05/15
             Case 4:20-cv-00040 Document 1 Filed on 01/02/20 in TXSD Page 2 of 5
FILING FEE AND IN FORMA PA UPERIS (IFF)'

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00

2. If you do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this even you must complete the application to proceed in forma pauperis, setting forth
information to establish you inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of you inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides ... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee. See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments f om you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. If you intend to seek in forma pauperis status, do not send you complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS                    i


It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked NOTICE TO THE COURT OF CHANGE OF ADDRESS and shall not include any motion for any
other relief. Failure to file a NOTICE OF THE COU T OF CHANGE OF DDRESS may result in the dismissal
of your complaint pursuant to Rule 41 (b), Federal Rules of Civil Procedure. I. 2 3 4 5 6 7


I. PREVIOUS LAWSUITS: /
       A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? YES V NO
       B. If your answer to “A is yes”, describe each lawsuit in the space below. (If there is more than one
            lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

            1. Approximate date of filing lawsuit:
            2. Parties to previous lawsuit:
                Plaintif                                                              s)
                Defendant(s)
            3. Court: (If federal, name the district; if state, name the county.)
            4.           Cause                                  number:

            5. Name of judge to whom case was assigned:
            6. Disposition: (Was the case dismissed, appealed, still pending?)
            7. Appro imate date of disposition:

                                                                                                        Rev. 05/15
                                                            2
             Case 4:20-cv-00040 Document 1 Filed on 01/02/20 in TXSD Page 3 of 5
II.    PLACE'OF       PRESENT CONFINEMENT: 'l Vi r WlOll 1                                               I       '
                                                                                                 77 0 DC
III.   EXHAUSTION OF GRIEVANCE PROCEDURES:
       Have you exhausted all steps of the institutional grievance procedure?                        YES             NO
       Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV. PARTIES TO THIS SUIT:
       A. Name and address of plaintiff: \ Q
                                     oflA | &i5 i h tLn-LuilerTY y. n

       B. Full name of each defendant, his olficial position, his place of employment, and his full mailing address.

          Defendant #1: L>n A\Vi5> i D\c& t>c, i 0 1
          P& l4-oc\ vi)l \ i>{
          Briefly escribe the act(s),or omission(s) of this defendant winch you claimed harmed you.
        vo lflA VN
                A /K\l    n ftfe
                   Cjq tv jTvYo         Ac
                                x\ © . fl,        Pcoplr
                                           i TlfliiTB b A r iopvo fVl S ity*
        yo      A v dl}    flrTT
                    WyAZ. .G           .tMA
                             orTC<\\k,\(\ rh f U

          Defendant #2                                    t L g. Are h) r iTiO                                       iD
          Pobo m 77 HQ
WKiCN HtL- ( vL L \ Q ( y(: \\pA o f)(W&\y j d|j\ of                                                 . rt). y
  /AuV ijOl orricdr '6 oA S                     vi    uAi f.
           Defendant                                                                     #3:


          Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.



           Defendant #4:


           Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.



           Defendant #5:


           Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed y ou.




                                                                                                    Rev. 05/15
                                                         3
        Case 4:20-cv-00040 Document 1 Filed on 01/02/20 in TXSD Page 4 of 5
V.   STATEMENT OF CLAIM:
     State here in a short and plain statement the facts of your case that is, what happened, where did it happen,
     when did it happen, and who was involved. Describe how each defendant is involved. You need not give
     any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
     and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
     complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COU T MAY
     STRIKE YOU COMPLAINT.




VI. RELIEF:
     State briefly e actly what you want the court to do for you. Make no legal arguments. Cite no cases or
     statutes.                                                     ,


       Compepfeorfy, dm bi\iX\oC

VII. GENERAL BACKGROUND INFORMATION:
     A. State, in complete form, all names you have ever used or been known by including any and all aliases.



     B. List allTDCJ-CID identificaiton numbers you have ever been assigned and all other state or federal
         prison or FBI numbers ever assigned to you. 1 2 3 4




VIII.                   SANCTIONS:                                                                       /
     A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES V NO
     B. If your answer is yes, give the following information for every lawsuit in which sanctions were
         imposed. (If more than one, use another piece of paper and answer the same questions.)

         1. Court that imposed sanctions (if federal, give the district and division):
         2.             Case                               number:

         3. Approximate date sanctions were imposed:
        4. Have the sanctions been lifted or other ise satisfied? YES NO

                                                                                                 Rev. 05/15
                                                      4
              Case 4:20-cv-00040 Document 1 Filed on 01/02/20 in TXSD Page 5 of 5
      C. Has any court ever warned or notified you that Sanctions could be imposed?                    YES     NO
      D. If your answer is yes, give the following information for every lawsuit in which a warning was issued.
          (If more than one, use another piece of paper and answer the same questions.)

           1. Court that issued warning (if federal, give the district and division):

           2. Case number:




Executed



                                                                            (Signature of Plaintiff)


PLAINTIFF S DECLARATIONS

       1. I declare under penalty of perjury all facts presented in this complaint and attachments hereto are tme
            and correct/
       2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
            current mailing address and failure to do so may result in the dismissal of this lawsuit.
       3. I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
       4. I understand I am prohibited from brining an in forma pa peris lawsuit if I have brought three or more
             civil actions or appeals (from a judgment in a civil action) in a court of the United States while
            incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
            frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
             imminent danger of serious physical injury.
       5. I understand ever if I am allowed to proceed without prepayment of costs, I am responsible for the entire
            filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
            inmate trust account by my custodian until the filing fee is paid.


Signed this                          day of             r.            , 20 1 )
                     (Day)                         (month)                 (year)




WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above que tion may result in the imposition of sanctions. The sanctions the co rt may impose include, but
are not limited to, monetary sanctions and the dismis al of this action with rejudice.




                                                                                                  Rev. 05/15
                                                        5
